Citation Nr: 0314637	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-49 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of fractured sternum and right second rib.

4.  Entitlement to an increased (compensable) evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Susan S. Shook, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


REMAND

The veteran served on active duty from August 1982 to May 
1987.  The record discloses the veteran also had a period of 
two years and nine months of unverified prior service.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2  The RO is requested to locate the 
veteran's current address, to include 
contacting his representative and the VA 
Finance Center regarding the address where 
his compensation checks are being sent.  If 
the current address is located the RO is 
requested to ask the veteran if he is willing 
to report for a VA examination.  He should be 
informed of 38 C.F.R. § 3.655.

3.  If the veteran is willing to report for a 
VA examination, he should be scheduled for an 
examination by a neurologist to determine the 
nature and severity of the veteran's headache 
disorder.  The examiner should obtain a 
detailed clinical history with respect to the 
severity and frequency of the headache 
episodes.  Any testing deemed necessary 
should be accomplished.  The claims folder 
should be made available to the examiner in 
conjunction with the evaluation.  

4.  A VA examination should be conducted by 
an orthopedist for the purpose of 
ascertaining the severity of his service- 
connected right knee and foot disabilities 
and the residuals of a fracture of the 
sternum and right 2nd rib.  The examination 
should include all necessary tests and 
studies, including X- rays.  The examiner 
must be afforded an opportunity to review the 
veteran's claims file prior to the 
examination.

The examination should include evaluations 
for limitation of motion of all involved 
joints. The examiner should be requested to 
note the normal ranges of motion of the 
involved joints.  Additionally, the examiner 
should be requested to determine whether the 
involved joints exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
lost or favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express an 
opinion as to the degree to which pain could 
significantly limit functional ability during 
flare-ups or when the lower extremities are 
used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.  Thereafter, the RO should readjudicate 
the issues in appellate status.  If the claim 
remains denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

6.  The RO should also specifically inform 
the representative that the case is being 
forwarded to the Board and that she has the 
opportunity to present any additional 
arguments and evidence in support of the 
veteran's claims.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this aspect of the veteran's appeal.  

The veteran need take no action unless otherwise notified, 
but he may submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




